     Case 1:20-cv-01270-DAD-HBK Document 11 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RELMON H. DAVIS, III,                             Case No. 1:20-cv-01270-DAD-HBK
12                        Petitioner,                   ORDER DENYING APPOINTMENT OF
                                                        COUNSEL AND EVIDENTIARY HEARING
13             v.
                                                        Doc. No. 6
14    W.J. SULLIVAN,
15                        Respondent.
16

17            Before the Court is Petitioner’s pleading requesting appointment of counsel and evidentiary

18   hearing. (Doc. No. 6). Petitioner filed a pro se Petition for Writ of Habeas Corpus seeking relief

19   pursuant to 28 U.S.C. § 2254. (Doc. No. 1). The construed motion requests that the Court grant

20   Petitioner an evidentiary hearing and appointment of counsel but fails to provide any grounds to

21   support either request.

22            There is no automatic, constitutional right to counsel in federal habeas proceedings. See

23   Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir.

24   1958).    The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this Court to appoint

25   counsel for a financially eligible person who seeks relief under § 2254 when the “court determines

26   that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d

27   1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases in the United

28   States District Courts require the Court to appoint counsel: (1) when the court has authorized
                                                        1
     Case 1:20-cv-01270-DAD-HBK Document 11 Filed 12/08/20 Page 2 of 2


 1   discovery upon a showing of good cause and appointment of counsel is necessary for effective

 2   discovery; or (2) when the Court has determined that an evidentiary hearing is warranted. Id. at

 3   Rs. 6(a) and 8(c).

 4            Based upon the record, the Court finds Petitioner has not demonstrated that appointment of

 5   counsel is necessary at this stage of these proceedings. The Court does not find the circumstances

 6   of this case indicate that appointed counsel is necessary to prevent due process violations. Further,

 7   Petitioner was able to file his habeas petition without the aid of counsel, and the Court finds that

 8   the claims raised therein do not appear to be complex.

 9            Similarly, there is no right to an evidentiary hearing in habeas proceedings; only under

10   limited circumstances are evidentiary hearings granted.         See 28 U.S.C. § 2254(e)(2)(A)(ii).

11   Because no response to the petition has yet been filed, it is premature to hold an evidentiary hearing.

12   See R. Governing Section 2254 Cases 8(a).

13            Accordingly, Petitioner’s construed motion for appointment of counsel and evidentiary

14   hearing (Doc. No. 6) is DENIED without prejudice. Provided Petitioner meets the criteria set

15   forth in 18 U.S.C. § 3006A, the Court will consider appointing counsel to represent Petitioner if

16   the Court later finds good cause to permit discovery or if the Court decides that an evidentiary

17   hearing is warranted in this matter.

18
     IT IS SO ORDERED.
19

20
     Dated:      December 8, 2020
21                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                        2
